DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claim Rejections - 35 USC § 101
Applicant’s arguments,  filed 06/22,22, with respect to the 35 USC § 101 rejection of claims 10-13, have been fully considered and are persuasive.  Therefore, the prior rejection of the claims has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant's arguments, filed 06/22/22, with respect to the USC § 103 rejection of claims 1-20, have been fully considered but they are not persuasive. Applicant argues that "Voltage step size" is defined in the present Specification as an "increment of the amount of voltage applied in each iteration" of a programming operation on a memory cell in which memory components are charged to a target level” and that “Schneider does not disclose or even remotely suggest a "voltage step size" that relates to an increment of the amount of voltage applied in each iteration of a programming operation on a memory cell”. The Examiner respectfully disagrees for many reasons. First of all, the definition of the “voltage step size” contradicts with the claimed limitation of “based on the comparing, the memory device is determined to be experiencing strenuous device conditions, selecting a reduced voltage step size”. It is not clear how the voltage is reduced or decreased and increased at the same time. Therefore, the claims should be amended in order to clarify the term “voltage step size”, in view of the specification, since the definition of the “voltage step size” renders the claims unclear. Besides, the features upon which applicant relies (i.e., "voltage step size" that relates to an increment of the amount of voltage applied in each iteration of a programming operation on a memory cell”.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, the features upon which applicant relies (i.e., "voltage step size" that relates to an increment of the amount of voltage applied in each iteration of a programming operation on a memory cell”.) are well-known in the art, before the effective filing date of the claimed invention, as disclosed by Applicant Admitted Prior Art (e.g. [0002]). Therefore, the Examiner maintains the prior rejection of the claims.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (US2015/0204941) and further in view of Goss et al (US2012/0124273 A1). 
Claim 1: Schneider et al teach a method comprising: identifying device conditions for a memory device (e.g. measure the operating temperature – [0031]); comparing the device conditions (e.g. temperature) to one or more thresholds to determine whether the memory device is experiencing strenuous device conditions (e.g. [0048]-[0050]); when, based on the comparing, the memory device is determined to be experiencing strenuous device conditions, selecting a reduced voltage step size (e.g. [0052]); when, based on the comparing, the memory device is determined to not be experiencing strenuous device conditions (e.g. [0051]), selecting a standard voltage step size (e.g. select the elevated voltage level – [0051]); and performing a program operation (e.g. test) on the memory device (e.g. [0041]-[0042]) and preventing overheating by adjusting the voltages until a normal voltage condition is obtained (e.g. [0042]-[0046] & [0050]-[0052]).
Not explicitly taught by Schneider et al is that performing the program operation comprises iteratively applying a voltage amount that is based on the selected voltage step size, until a target charge is achieved. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Goss et al (e.g. [0032]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Schneider et al with the one taught by Goss et al in order to make sure that the memory device reached its desired charge.

As per claim 10, the claimed features are rejected similarly to claim 1 above.

Claim 3:  Schneider et al and Goss et al teach the method of claim 1, wherein the device conditions specify a number of program/erase cycles (e.g. [0028]- Goss et al); and wherein at least one of the one or more thresholds specifies a threshold number of program/erase cycles before the memory device is considered to be experiencing strenuous device conditions (e.g. [0067]- Goss et al).

As per claim 12, the claimed features are rejected similarly to claim 3 above.

Claim 5:  Schneider et al and Goss et al teach the method of claim 1, wherein the method is performed by a controller (e.g. item 160, fig. 1 – Schneider) of the memory device. 

Claim 6:  Schneider et al and Goss et al teach the method of claim 1, wherein the memory device is a Negative AND (NAND) memory device (e.g. [0024]- Goss et al). 

Claim 7:  Schneider et al and Goss et al teach the method of claim 1, wherein at least one of the one or more thresholds was defined based on a testing procedure performed on a test memory device, other than the memory device, that has a same type as a type of the memory device (e.g. [0041]-[0046]- Schneider et al). 

Claim 8:  Schneider et al and Goss et al teach the method of claim 1, wherein at least one of the one or more thresholds was defined based on a testing procedure, performed on the memory device, calibrated to determine how the memory device reacts to extreme heat or cold (e.g. [0042]-[0046] & [0050]-[0052]- Schneider et al).

As per claim 13, the claimed features are rejected similarly to claim 8 above.


Claim 9:  Schneider et al and Goss et al teach the method of claim 1, wherein at least one of the one or more thresholds was defined based on a testing procedure calibrated to determine how the memory device reacts to program/erase cycles (e.g. [0067]- Goss et al).

Claim 11:  Schneider et al and Goss et al teach the computer-readable storage medium of claim 10, wherein the identified device conditions specify a temperature (e.g. [0031]- Schneider); and wherein at least a part of the mapping specifies a temperature range (e.g. high and normal), including the specified temperature, mapped to the selected voltage step size (e.g. [0036]-[0037], [0046]-[0047], [0051]-[0054]- Schneider) .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Schneider et al  and Goss et al as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (hereinafter AAPA).
Claim 2: Schneider et al teach the method of claim 1, wherein the device conditions specify a temperature (e.g. [0031]); and wherein at least a first one of the one or more thresholds specifies a maximum temperature before the memory device is considered to be experiencing strenuous device conditions (e.g. overheat trigger point – [0045]) but fail to teach that  at least a second one of the one or more thresholds specifies a minimum temperature before the memory device is considered to be experiencing strenuous device conditions. However it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to select a temperature range (e.g. maximum and minimum) at which  the memory device would be operated, as disclosed by AAPA (e.g. [0003]), in order to  obtain an accurate test.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Schneider et al  and Goss et al as applied to claim 1 above, and further in view Wang et al (US2016/0225436 A1).Claim 4:  Schneider et al and Goss et al teach the method of claim 1, but fail to teach that the device conditions specify an error rate; and wherein at least one of the one or more thresholds specifies a threshold error rate before the memory device is considered to be experiencing strenuous device conditions. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Wang et al (e.g. [0006], [0011]-[0013]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of  Schneider et al and Goss et al with the one taught by Wang et al in order to fully diagnose the memory device.

Claims 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US2016/0225436 A1) and further in view of Sumita (US2005/0146374 A1).
Claim 14: Wang et al teach a memory system comprising: a memory array (e.g. item 110, fig. 1); and a programming voltage step storage (e.g. item 140), storing an indication of a voltage or voltage increment amount (e.g. [0043]), a controller configured to select one of the multiple programming voltage step is based on a determination of conditions of the memory system that correspond to the selected programming voltage step storage (e.g. [0043]-[0045]); wherein the controller is configured to perform a program operation on one or more cells in the memory array (e.g. [0043]-[0045], [0048]-[0049]) based on the selected voltage step size storage, wherein performing the program operation comprises iteratively applying a voltage amount that is based on a value stored in the selected programming voltage step storage, until a target charge is achieved (e.g. [0007]-[0008).
Not explicitly taught by Wang et al is using registers instead of a storage for storing the voltages. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Sumita (e.g. [0101]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use registers for storing the voltages in the teaching of Wang et al, since such a modification would have involved the simple substitution of one known element for another. It has been held that Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another" the claim is unpatentable under 35 U.S.C. 103(a).  

Claim 17. Wang et al and Sumita teach the memory system of claim 14, wherein the conditions of the memory system specify an error rate; and wherein the selection of one of the multiple programming voltage step registers is based on a determination that the specified error rate corresponds to the selected programming voltage step register (e.g. [0006], [0011]-[0013]- Wang et al).


Claim 18. Wang et al and Sumita teach the memory system of claim 14, wherein the correspondence between the conditions of the memory system and the selected programming voltage step register was defined based on a testing procedure performed on a test memory device, other that the memory system, that has a same type as a type of the memory system (e.g. [0007], [0032]-[0039] – Wang et al). 

Claim 20. Wang et al and Sumita teach the memory system of claim 14, wherein the correspondence between the conditions of the memory system and the selected programming voltage step register was defined based on a testing procedure calibrated to determine how the memory system reacts to program/erase cycles (e.g. [0007], [0032]-[0039] – Wang et al). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Sumita as applied to claim 14 above, and further in view of  Schneider et al (US2015/0204941).
Claim 15: Wang et al and Sumita teach the memory system of claim 14, but fail to teach that the conditions of the memory system specify a temperature; and wherein the selection of one of the multiple programming voltage step registers is based on a determination that the specified temperature corresponds to the selected programming voltage step register. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Schneider et al (e.g. [0042]-[0046] & [0050]-[0052]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Wang et al and Sumita with the one taught by Schneider et al in order to fully diagnose the memory device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Sumita as applied to claim 14 above, and further in view of Goss et al (US2012/0124273 A1). 
16. Wang et al and Sumita teach the memory system of claim 14, but fail to teach that the conditions of the memory system specify a number of program/erase cycles; and wherein the selection of one of the multiple programming voltage step registers is based on a determination that the specified number of program/erase cycles corresponds to the selected programming voltage step register. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Goss et al (e.g. [0028] & [0067]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Wang et al and Sumita with the one taught by Goss et al in order to fully diagnose the memory device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Sumita et al as applied to claim 14 above, and further in view of  Applicant Admitted Prior Art (hereinafter AAPA).
Claim 19: Wang et al and Sumita teach the memory system of claim 14, but fail to teach that the correspondence between the conditions of the memory system and the selected programming voltage step register was defined based on a testing procedure, performed on the memory system, calibrated to determine how the memory system reacts to extreme heat or cold. However it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to select a temperature range (e.g. maximum and minimum) at which  the memory device would be operated, as disclosed by AAPA (e.g. [0003]), in order to  obtain an accurate test.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        7/7/2022